Citation Nr: 0714630	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-34 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
December 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1999 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for ulcerative 
colitis with removal of the large intestine and rectum.

In December 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is of record.  

The Board remanded the case in March 2005 for further 
development of the evidence.  The case has been returned to 
the Board for continuation of appellate review.  

FINDING OF FACT

It is at least as likely as not that ulcerative colitis had 
its onset in military service.  


CONCLUSION OF LAW

Ulcerative colitis was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to grant the 
appellant's claim of service connection for ulcerative 
colitis with removal of the large intestine and rectum.  
Given the favorable outcome, no prejudice to the veteran 
could result from this adjudication.  
Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Board remanded the case in March 2005 to obtain a medical 
opinion about the current nature and likely etiology of the 
veteran's ulcerative colitis, including whether it is related 
to his service-connected post-traumatic stress disorder 
(PTSD).  A VA examination, performed in March 2006, provided 
the requested medical opinion.  The examiner stated that the 
claims file had been reviewed.  The veteran's history was 
obtained and clinical findings were recorded.

The VA examiner stated that the veteran's ulcerative colitis 
was not etiologically related to service-connected PTSD or to 
any stress that the veteran experienced during military 
service  The examiner went on to state that ulcerative 
colitis is thought to be an autoimmune disorder.  It is not 
caused by stress or anxiety.  There might be a hereditary 
component to ulcerative colitis and inflammatory bowel 
disease.

According to the VA examiner, it was at least as likely as 
not that ulcerative colitis was incurred in service.  In this 
regard, the veteran stated that he began experiencing 
abdominal symptoms and abdominal complaints while serving in 
the military.  The progression of the veteran's disorder had 
been stable.  He had been experiencing severe complications, 
including multiple small bowel obstructions, requiring 
surgery for lysis of adhesions.  

It was the examiner's opinion that the likely date of onset 
of the veteran's ulcerative colitis was the later part of 
1953.  The examiner remarked that the opinion was formulated 
taking into account the veteran's own statements.  The 
veteran stated that he did not seek medical attention for 
gastrointestinal complaints while he was in the military.  
There is no indication from the examiner's comments that the 
examiner discounted the veteran's reliability as a historian 
of his medical condition.  

The Board notes that there is no medical opinion in the 
record controverting the March 2006 VA examiner's favorable 
opinion dating the onset of the veteran's colitis to military 
service.  Accordingly, service connection is warranted.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996).  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for ulcerative colitis is granted.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


